DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of claims 1-6 in the reply filed on 09/18/2018 is acknowledged.
Applicant's election without traverse of claims 1-9 in the reply filed on 10/21/2022 is acknowledged. 
The requirement is deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected tire wear detection system and method of generating an alert signal, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/21/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/09/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the term "to generate" in line 8. Applicant is asked to clarify the scope of the claimed invention without the introduction of new matter.
Claims 2-9 are rejected by virtue of their dependence upon and because the fail to cure the deficiencies of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claims 1-4, 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paturle et al. (US 2012/0266649 A1).
Regarding claims 1, 6, 8-9, Paturle discloses a tread 12 extending in a circumferential direction about a rotational axis of the tire; and sonic wear gauges 18 – (corresponds to wear indicators) disposed in the tread and spaced apart from each other to be arranged in the circumferential direction, see Fig. 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

And further discloses it is conventionally known that as a tire wears beyond a predetermined radial wear threshold: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

sonic wear gauges emit a characteristic noise of characteristic frequency, see [0003] – [0004] , [0101] – (construed as a harmonic noise signal caused by the tire when the tire rolls on a road surface to move the vehicle has neighboring first and second frequency peaks in a frequency spectrum of the harmonic noise signal; and as the wear indicators is configured to generate an acoustic signal to provide the additional frequency peak in the frequency spectrum when the tread is worn to reach the wear threshold). 
This characteristic frequency is dependent especially on the speed of the vehicle, the geometry of installation of the sonic wear gauges and their number; and by knowing the characteristic frequency of the acoustic signal, a gauge signal is extract therefrom. Where an index relating to the gauge signal is calculated. If the index is greater than a predetermined threshold, it is known that the predetermined radial wear threshold has been overstepped. – (construed as when the tire rolls to move the vehicle at a speed in a target range, the wear indicators cause an additional frequency peak positioned between the first and second frequency peaks in the frequency spectrum when the tread is worn to reach a wear threshold), see [0003] – [0004]. Additionally, Paturle discloses an embodiment which uses gauges numbering between 1 and 32, see [0088], which overlaps the claimed 16 to 96, 24 to 56 and 32. It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 2, Paturle discloses each peak of the acoustic fingerprint series is substantially distant from at least one adjacent tooth, or even two, of a substantially constant frequency difference between each tooth. Such a series of acoustic imprints has a pattern of elementary frequency components remarkable, unique and therefore easy to detect, see [0022] - [0023] – (construed as the first and second frequency peaks have substantially constant frequencies regardless of the speed of the vehicle.).
Regarding claims 3, 7, Paturle discloses the predetermined reference frequency interval lies between 1 and 300 Hz. This frequency interval comprises the frequency gap liable to separate the elementary frequency components of the noise emitted by the gauges – (construed as the harmonic noise signal has a plurality of frequency peaks in the frequency spectrum, and the first and second frequency peaks have lowest frequencies from among the plurality of frequency peaks; and the first frequency peak has a frequency of about 200Hz, and the second frequency peak has a frequency of about 400Hz). It has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art' with sufficient specificity”, then the claimed range is anticipated, see MPEP § 2131.03(II).
Regarding claim 4, Paturle discloses the tread 12 comprises tread patterns defining furrows 16 – (construed as grooves); the furrows/grooves are spaced apart from each other to be arranged in the circumferential direction; and the sonic gauges 18/wear indicators comprises tread features disposed on surfaces of the grooves, see figure in the rejection of claim 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Figures: The examiner provides illustrations from the prior art with additional annotations as needed to facilitate discussion of the claim elements. Moreover, it is held that guidance as provided by the figures is sufficient to enable public possession of an inventive concept. That is, an enabling picture may be used to reject claims directed to an article to include: anticipating claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). And when the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979), see MPEP 2125.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paturle et al. (US 2012/0266649 A1) as applied to claim 1 above, and further in view of Katou (US 2011/0221587 A1).
Regarding claim 5, Paturle does not explicitly disclose the claimed buried wear indicator. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the site of the sonic wear gauge by embedding into the tire tread; since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to dispose the sonic wear gauge into the tread rubber for the purpose of providing a constant frequency signal structure. In any event, Katou discloses a beneficial wear indicator where: the wear detector, which includes a piezoelectric element, receives an impact, the impact generates the power required to drive the wear detector. Thus, the wear detector does not need a power supply such as a battery and does not need a configuration for obtaining power through the electromagnetic induction effect. As a result, the wear detector has a simple and compact structure. This facilitates embedment of the wear detector in the tread, see [0013].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CEDRICK S WILLIAMS/Primary Examiner, Art Unit 1749